UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-2354



DAVID BROOKSHIRE,

                                              Plaintiff - Appellant,

          versus


C.F. SAUER COMPANY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Terry L. Wooten, District Judge.
(CA-01-3833)


Submitted:   May 8, 2003                      Decided:   May 27, 2003


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John P. Mann, Jr., MANN LAW FIRM, L.L.C., Greenville, South
Carolina, for Appellant.    Douglas M. Nabhan, WILLIAMS MULLEN,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     David Brookshire appeals the district court’s order, accepting

the recommendation of the magistrate judge, and granting summary

judgment to C.F. Sauer Company in his Family Medical Leave Act

(“FMLA”) action. We have reviewed the record and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Brookshire v. C.F. Sauer Co., No. CA-01-3833 (D.S.C.

Oct. 24, 2002).   To the extent that Brookshire alleges on appeal

that he qualified for FMLA leave on the grounds of a “chronic

serious health condition” under 29 C.F.R. § 825.114(a)(2)(iii)

(2003), we decline to consider the argument because he failed to

raise this issue in opposition to Sauer’s motion for summary

judgment.   “‘If a party fails to assert a legal reason why summary

judgment should not be granted, that ground is waived and cannot be

considered or raised on appeal.’”    Grenier v. Cyanamid Plastics,

Inc., 70 F.3d 667, 678 (1st Cir. 1995) (quoting Vaughner v. Pulito,

804 F.2d 873, 877 n.2 (5th Cir. 1986)).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2